Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 7/28/2021. Currently claims 1-17 are pending in the application, with claims 15-17 withdrawn from consideration.


ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-14, with traverse, drawn to a device, and assembly of a device, in the reply filed on 7/28/2021 is acknowledged. The traversal is on the ground that the prior art (WO 2014/102509 A1) does not disclose a piercing means. However, as has been explained in the Restriction Requirement, the prior art teaches a piercing means (element 19).  The applicant’s other argument that there is no burden for searching is not well taken, as burden is not a factor for restrictions under unity of invention.  In any case, the Examiner maintains that searching both inventions is burdensome. The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C.103 as being obvious over Torres et al. (WO 2016 016550 A1), hereafter, referred to as “Torres”, in view of Criel et al. (US Patent Application Publication Number 2011/0221104 A1), hereafter, referred to as “Criel”.

Regarding claim 1, Torres teaches in Fig. 1-2, a protection device for mounting an insert system (element 3) for positioning and maintaining an insert in a mold which is deactivatable 

Torres teaches that the insert does not need to form a hole on the side opposite to the open side of the screw hole, therefore, a rod on the other side of the coupling member (element 6) protrudes into the female die (element 1B) only, however, as such, that plastic material MP can coat on opposite sides of the screw hole opening sides. But Torres fails to explicitly teach that the protecting device comprises of penetration means, so that the device would be able to penetrate at least one sheet of plastic material. However, Criel teaches in the manufacturing of a plastic fuel tank equipped with a component, by molding a parison using a mold comprising two cavities and a core, and uses the mounting of the component around a needle or other oblong object comprising a cutting device attached to the core. Criel teaches that the core allows several components to be fastened to the inside of the tank (equivalent to insert molding). Criel also teaches that the needle or oblong object carrying the component with it in order to position the component in the opening (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Criel and use a known technique of penetrating means in order to 

Regarding claim 2, Torres teaches that the protection device (equivalent to coupling part, element 6) for mounting an insert (the insert, element 3) comprising mounting means (corresponding to the threads of the insert) by means of an over-molding of the mounting insert with a plastic material MP by means of a mold system (mold, element 1 comprising of Die 1A, and Die 1B). As explained in the rejection of claim 1, Criel teaches in the manufacturing of a plastic fuel tank equipped with a component, by molding a parison using a mold comprising two cavities and a core, and uses the mounting of the component around a needle or other oblong object comprising a cutting device attached to the core.  Therefore, when it is desired to form a hole (through-screw hole, on the opposite side to the open side of the screw hole of Torres), it would have been obvious to a person of ordinary skill in the art to make adaptations on to the Torres insert over-molding, in particular to extend the stem of the coupling part towards the mold cavity, whereby the plastic material would be formed around the stem of the coupling 

Regarding claim 3, Criel teaches in Fig. 1 that the piercing means (element 12) has tapered shape and edge.

Regarding claim 4-6, Torres teaches in Fig. 1-2, that the sealing means comprises of an engagement member (element 6) that seals by forming a plug, and tightly assembled to the insert (element 3) and creates a barrier to the passage of the plastic material.

	Regarding claim 7-8, Torres teaches in Fig. 1-2 that the mounting means of is a screw thread, and the sealing means comprises a screw thread which cooperates with the screw thread of the mounting insert and prevents the over-molded plastic material MP from entering the screw thread of the insert so that the sealing means comprises a shape which constitutes an obstacle to the passage of the plastic material MP. 

	Regarding claims 9, and 11 Torres teaches an assembly of an insert and a device, wherein the insert comprises a tapped hole having a thread and forming a female element, and the sealing means comprises a male element adapted to cooperate with the female element in order to sealably plug the tapped hole, by teaching an apparatus in combination with a mounting insert, where a system for positioning and maintaining an insert in a mold which is 

Regarding claim 10, Torres teaches an assembly of an insert and a device, wherein the insert comprises a screw having a thread and forming a male element, and the sealing means comprises a female element adapted to cooperate with the male element in order to sealably cover the screw, by teaching an apparatus in combination with a mounting insert, where a system for positioning and maintaining an insert in a mold which is deactivatable upon ejection and specifically discloses the combination of a mounting plug-in (plug-in, element 3) and a protection device (coupling member, element 6), where the mounting insert comprises of a screw which is threaded and constitutes a male part, and the sealing means (locking means, element 7) comprise of a female part adapted to cooperate with the male part to sealably cover the screw (para. [0066], not shown in figures). 

Regarding claims 12-14, Torres and Criel together teach an assembly of a mold and a device, wherein the mold comprises a housing adapted to receive a portion of the device comprising at least the piercing means, by disclosure of Torres of an insert (element 3) in a  wherein the mold (Die 1A and Die 1B) comprises of housing adapted to receive the insert (element 3) so as to control its position (by piercing means) and prevent any movement during a flow of plastic material.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742